CLARK, J.,
dissenting.
hi dissent. I would deny conditional admission.
By granting conditional admission to this applicant, this Court has once again lowered the standards demanded of members of the Bar.
The applicant has a long history of committing serious felony drug offenses. Applicant also stole a large sum of money from his parents.
Based on these facts, I do not believe he can be entrusted with client funds, and that his conduct creates a direct threat to .the public. I do not believe the applicant has demonstrated that he possesses the moral character required for admission to the bar. The applicant has engaged in a pattern of conduct which is fundamentally inconsistent with a lawyer’s duties of truth and honesty and shows he lacks the moral fitness for admission to the bar.